         Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF IDAHO


DANIEL WATKINS TURNER,                                   Case No.: 2:19-cv-00051-REB

       Petitioner,                                       MEMORANDUM DECISION AND
                                                         ORDER
       vs.

COMMISSIONER OF SOCIAL SECURITY,

       Respondent,


       Before the Court is Petitioner Daniel Watkins Turner’s Petition for Review (Dkt. 1),

seeking review of the Social Security Administration’s denial of his application for Social

Security Disability Benefits for lack of disability. This action is brought pursuant to 42 U.S.C.

§ 405(g). Having carefully considered the record and otherwise being fully advised, the Court

enters the following Memorandum Decision and Order:

                            I. ADMINISTRATIVE PROCEEDINGS

       On June 8, 2015, Daniel Watkins Turner (“Petitioner”) protectively filed a Title II

application for a period of disability and disability insurance benefits, alleging disability

beginning March 1, 2014. This claim was initially denied on September 16, 2015 and, again, on

reconsideration on March 30, 2016. On April 4, 2016, Petitioner filed a Request for Hearing

before an Administrative Law Judge (“ALJ”). On September 22, 2017, ALJ Russell B. Wolff

held a hearing in Boise, Idaho, at which time Petitioner, represented by attorney Barbara Harper,

appeared and testified. Sara Statz, an impartial vocational expert, also appeared and testified at

the same September 22, 2017 hearing.

       On December 11, 2017, the ALJ issued a Decision denying Petitioner’s claim, finding

that he was not disabled within the meaning of the Social Security Act. Petitioner timely


MEMORANDUM DECISION AND ORDER - 1
         Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 2 of 19




requested review from the Appeals Council and, on December 17, 2018, the Appeals Council

denied Petitioner’s Request for Review, making the ALJ’s Decision the final decision of the

Commissioner of Social Security.

       Having exhausted his administrative remedies, Petitioner filed the instant action on

February 11, 2019, arguing that the ALJ’s disability determination “is not in accordance with the

purpose and intent of the Social Security Act, nor is it in accordance with the law, nor is it in

accordance with the evidence, but contrary thereto and to the facts and against the evidence, in

that Petitioner is disabled from performing substantial gainful activity.” Pet. for Review, p. 2

(Dkt. 1). Specifically, Petitioner submits that the ALJ’s Decision was not supported by

substantial evidence, nor was it based upon the correct legal standard in the following respects:

(1) the ALJ mischaracterized Petitioner’s heart condition and therefore did not evaluate the heart

condition under the proper Listing; (2) the ALJ erred when he dismissed Petitioner’s credibility

without providing clear and convincing reasons; (3) the ALJ improperly rejected a treating

physician’s opinion without providing specific and legitimate reasons; and (4) the ALJ erred

when he determined an RFC which was not supported by the medical evidence nor in

compliance with the Social Security regulations. See Pet.’s Brief, p. 7 (Dkt. 15). Petitioner

therefore requests that the Court either reverse the ALJ’s Decision and find that he is entitled to

disability benefits or, alternatively, remand the case for further proceedings. See id. at pp. 19-20;

see also Pet. for Review, p. 2 (Dkt. 1).

                                 II. STANDARD OF REVIEW

       To be upheld, the Commissioner’s decision must be supported by substantial evidence

and based on proper legal standards. See 42 U.S.C. § 405(g); Matney ex. rel. Matney v. Sullivan,

981 F.2d 1016, 1019 (9th Cir. 1992); Gonzalez v. Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990).

Findings as to any question of fact, if supported by substantial evidence, are conclusive. See 42

MEMORANDUM DECISION AND ORDER - 2
         Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 3 of 19




U.S.C. § 405(g). In other words, if there is substantial evidence to support the ALJ’s factual

decisions, they must be upheld, even when there is conflicting evidence. See Hall v. Sec’y of

Health, Educ. & Welfare, 602 F.2d 1372, 1374 (9th Cir. 1979).

       “Substantial evidence” is defined as such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion. See Richardson v. Perales, 402 U.S. 389, 401

(1971); Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir. 1993). The standard is fluid and

nuanced, requiring more than a scintilla but less than a preponderance (see Sorenson v.

Weinberger, 514 F.2d 1112, 1119 n. 10 (9th Cir. 1975); Magallanes v. Bowen, 881 F.2d 747, 750

(9th Cir. 1989)), and “does not mean a large or considerable amount of evidence.” Pierce v.

Underwood, 487 U.S. 552, 565 (1988).

       With respect to questions of fact, the role of the Court is to review the entire record to

determine whether it contains evidence that would allow a reasonable mind to accept the

conclusions of the ALJ. See Richardson, 402 U.S. at 401; see also Matney, 981 F.2d at 1019.

The ALJ is responsible for determining credibility and resolving conflicts in medical testimony

(see Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984)), resolving ambiguities (see Vincent ex.

rel. Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984)), and drawing inferences

logically flowing from the evidence (see Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir.

1982)). Where the evidence is susceptible to more than one rational interpretation, the reviewing

court may not substitute its judgment or interpretation of the record for that of the ALJ. See

Flaten, 44 F.3d at 1457; Key v. Heckler, 754 F.2d 1545, 1549 (9th Cir. 1985).

       With respect to questions of law, the ALJ’s decision must be based on proper legal

standards and will be reversed or remanded for legal error. See Matney, 981 F.2d at 1019. The

ALJ’s construction of the Social Security Act is entitled to deference if it has a reasonable basis

in law. See id. However, reviewing courts “will not rubber-stamp an administrative decision

MEMORANDUM DECISION AND ORDER - 3
         Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 4 of 19




that is inconsistent with the statutory mandate or that frustrates the congressional purpose

underlying the statute.” See Smith v. Heckler, 820 F.2d 1093, 1094 (9th Cir. 1987).

                                          III. ANALYSIS

A.     Sequential Process

       In evaluating the evidence presented at an administrative hearing, the ALJ must follow a

sequential process in determining whether a person is disabled in general (see 20 C.F.R. §§

404.1520, 416.920) – or continues to be disabled (see 20 C.F.R. §§ 404.1594, 416.994) – within

the meaning of the Social Security Act.

       The first step requires the ALJ to determine whether the claimant is engaged in

substantial gainful activity (“SGA”). See 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA

is defined as work activity that is both substantial and gainful. “Substantial work activity” is

work activity that involves doing significant physical or mental activities. See 20 C.F.R. §§

404.1572(a), 416.972(a). “Gainful work activity” is work that is usually done for pay or profit,

whether or not a profit is realized. See 20 C.F.R. §§ 404.1572(b), 416.972(b). If the claimant

has engaged in SGA, disability benefits are denied, regardless of how severe his physical/mental

impairments are and regardless of his age, education, and work experience. See 20 C.F.R.

§§ 404.1520(b), 416.920(b). If the claimant is not engaged in SGA, the analysis proceeds to the

second step. Here, the ALJ found that Petitioner “did not engage in substantial gainful activity

during the period from his alleged onset date of March 1, 2014 through his date last insured of

December 31, 2016.” (AR 17).

       The second step requires the ALJ to determine whether the claimant has a medically

determinable impairment, or combination of impairments, that is severe and meets the duration

requirement. See 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or

combination of impairments is “severe” within the meaning of the Social Security Act if it

MEMORANDUM DECISION AND ORDER - 4
         Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 5 of 19




significantly limits an individual’s ability to perform basic work activities. 20 C.F.R.

§§ 404.1520(c), 416.920(c). An impairment or combination of impairments is “not severe”

when medical and other evidence establish only a slight abnormality or a combination of slight

abnormalities that would have no more than a minimal effect on an individual’s ability to work.

See 20 C.F.R. §§ 404.1521, 416.921. If the claimant does not have a severe medically

determinable impairment or combination of impairments, disability benefits are denied. See 20

C.F.R. §§ 404.1520(c), 416.920(c). Here, the ALJ found that Petitioner has the following

medically determinable impairments: “degenerative disc disease, recurrent arrhythmias, and

obesity.” (AR 17).

       The third step requires the ALJ to determine the medical severity of any impairments;

that is, whether the claimant’s impairments meet or equal a listed impairment under 20 C.F.R.

Part 404, Subpart P, Appendix 1. See 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the

answer is yes, the claimant is considered disabled under the Social Security Act and benefits are

awarded. See 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant’s impairments neither meet

nor equal one of the listed impairments, the claimant’s case cannot be resolved at step three and

the evaluation proceeds to step four. See id. Here, the ALJ concluded that Petitioner’s above-

listed impairments, while severe, do not meet or medically equal, either singly or in combination,

the criteria established for any of the qualifying impairments. See (AR 18-20).

       The fourth step of the evaluation process requires the ALJ to determine whether the

claimant’s residual functional capacity (“RFC”) is sufficient for the claimant to perform past

relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). An individual’s RFC is

his ability to do physical and mental work activities on a sustained basis despite limitations from

his impairments. See 20 C.F.R. §§ 404.1545, 416.945. Likewise, an individual’s past relevant

work is work performed within the last 15 years or 15 years prior to the date that disability must

MEMORANDUM DECISION AND ORDER - 5
           Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 6 of 19




be established; also, the work must have lasted long enough for the claimant to learn to do the

job and be engaged in substantial gainful activity. See 20 C.F.R. §§ 404.1560(b), 404.1565,

416.960(b), 416.965. On this point, the ALJ concluded:

       After careful consideration of the entire record, I find that, through the date last
       insured, the claimant had the residual functional capacity to perform sedentary
       work as defined in 20 CFR 404.1567(a) except he can lift and carry 10 pounds
       occasionally and less than 10 pounds frequently; he can push and pull as much as
       he can lift and carry; he can sit for 6 hours, stand for 2 hours, and walk for 2 hours
       in an 8 hour workday; he can occasionally climb ramps and stairs; he can never
       climb ladders, ropes, or scaffolds; he can occasionally balance, stoop, and crouch;
       he can never kneel or crawl; he can never work at unprotected heights or around
       moving mechanical parts; he can never be exposed to dust, odors, fumes, and
       pulmonary irritants; he can never work in extremes of cold or heat; and he can never
       work around vibration.

(AR 20).

       In the fifth and final step, if it has been established that a claimant can no longer perform

past relevant work because of his impairments, the burden shifts to the Commissioner to show

that the claimant retains the ability to do alternate work and to demonstrate that such alternate

work exists in significant numbers in the national economy. See 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v), 404.1520(f), 416.920(f); see also Matthews v. Shalala, 10 F.3d 678, 681 (9th

Cir. 1993). Here, the ALJ found that, “[t]hrough the date last insured, the claimant was unable to

perform any past relevant work.” (AR 25). Even so, considering his age, education, work

experience, and RFC, the ALJ concluded that there are jobs that exist in significant numbers in

the national economy that he can perform, including document preparer microfiliming, escort

vehicle driver, and election clerk. See (AR 25-26). Therefore, the ALJ concluded that Petitioner

“was not under a disability, as defined by the Social Security Act, at any time from March 1,

2014, the alleged onset date, through December 31, 2016, the date last insured (20 CFR

404.1520(g)).” (AR 26).

B.     Analysis

MEMORANDUM DECISION AND ORDER - 6
         Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 7 of 19




       1.      The ALJ Did Not Properly Consider Petitioner’s Congestive Heart Failure at
               Steps Two and Three of the Sequential Process

       At step two of the sequential process, the ALJ noted that Petitioner’s recurrent

arrhythmias were severe, but that, at step three of the sequential process, it did not meet or equal

Listing 4.05 (Recurrent Arrhythmias). See supra (citing (AR 17-20). Petitioner does not dispute

these findings in and of themselves, except to the extent that they overlook his congestive heart

failure at step two, while relatedly failing to analyze whether his congestive heart failure met or

equaled Listing 4.02 (Chronic Heart Failure) at step three. See Pet.’s Brief, pp. 8-10 (Dkt. 15).

       To begin, recurrent arrhythmias and congestive heart failure are distinct impairments;

each has a separate qualifying Listing with unique characteristics. Listing 4.02 addresses chronic

heart failure while undergoing prescribed treatment, with specific requirements under both

section A and section B. See 20 C.F.R. Part 404, Subpart P, Appendix 1, § 4.02. Here, the

relevant sections of A and B require: (1) the “[m]edically documented presence of . . . [s]ystolic

failure . . ., with left ventricular end diastolic dimensions greater than 6.0 cm or ejection fraction

of 30 percent or less during a period of stability (not during an episode of acute heart failure)”

(the section A criteria); and (2) “[p]ersistent symptoms of heart failure which very seriously limit

the ability to independently initiate, sustain, or complete activities of daily living in an individual

for whom an MC, preferably one experienced in the care of patients with cardiovascular disease,

has concluded that the performance of an exercise test would present a significant risk to the

individual” (the section B criteria). Id.

       The ALJ did not reference Petitioner’s congestive heart failure as a severe impairment at

step two and, likewise, did not consider Listing 4.02 at step three. According to Petitioner,

“[t]here was at least a reasonable probability that [his] cardiac condition met or equaled Listing

4.02 had it been properly understood and evaluated.” Pet.’s Brief, p. 10 (Dkt. 15). Respondent



MEMORANDUM DECISION AND ORDER - 7
         Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 8 of 19




admits the fact of such omissions at steps two and three, but argues that the ALJ’s overall

evaluation of Petitioner’s congestive heart failure did not prejudice Petitioner because (1) the

ALJ resolved step two in Petitioner’s favor, accounting for Petitioner’s congestive heart failure at

the “salient points” of the sequential process (namely, at step four when addressing Petitioner’s

RFC); and (2) Petitioner does not meet Listing 4.02 regardless. See Respt.’s Brief, pp. 4-7 (Dkt.

18). The Court disagrees with Respondent for the following reasons.

        First, even though step two may have been decided in Petitioner’s favor (in that the ALJ

found that Petitioner had certain severe impairments, albeit not congestive heart failure), that

argument misses a critical point. A failure to recognize an impairment at step two may be

harmless if that impairment and its matching limitations are folded into the latter steps of the

sequential process. But by not identifying Petitioner’s congestive heart failure as a severe

impairment at step two, the ALJ necessarily did not measure Petitioner’s congestive heart failure

against Listing 4.02 at step three. If he had done so, and if Petitioner’s congestive heart failure

met or equaled Listing 4.02, then Petitioner is disabled under the Social Security Act and entitled

to benefits (without reaching steps four and five). In short, the ALJ’s arguably incomplete

characterization of Petitioner’s heart condition at step two contributed to the unresolved error at

step three. To hold otherwise would render steps two and three unnecessary in favor of step

four. Respondent offers no authority for that scenario and the Court will not stake such ground

here.

        Second, on the issue of whether Petitioner’s congestive heart failure meets Listing 4.02,

Respondent argues that the ALJ’s failure to discuss congestive heart failure at step three is

inconsequential based on these three arguments: (1) Petitioner was not “on a regimen of

prescribed treatment” as Listing 4.02 requires; (2) Petitioner lacked the “persistent symptoms of

heart failure” identified within Listing 4.02’s section B criteria; and (3) no expert stated an

MEMORANDUM DECISION AND ORDER - 8
           Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 9 of 19




exercise test would pose a significant risk to Petitioner under Listing 4.02’s section B criteria.

See Respt.’s Brief, pp. 5-7 (Dkt. 18) (“[T]he ALJ’s lack of discussion of congestive heart failure

at step three did not harm Petitioner because he does not meet this Listing. In fact, the very

records Petitioner relies on to establish he meets Listing 4.02 show that his condition is not

sufficient to render him per se disabled.”). There are some circumstances in which an after-the-

fact comparison of Listing criteria against the available medical evidence may support a finding

that a claimant does not meet that Listing. This case is not one of them.

       For example, to counter Respondent’s arguments (and corresponding references to the

record), Petitioner describes evidence to the opposite – in particular, that, in fact, he was

receiving consistent care by his primary care physician, Andrew Cron, M.D., attending

cardiology appointments and taking his medications, and exhibited congestive heart failure

symptoms. See Pet.’s Brief, pp. 9-10 (Dkt. 15) (citing (AR 310, 322, 328, 342, 356, 569, 593,

655)); see also Pet.’s Reply Brief, pp. 2-3 (Dkt. 19) (citing (AR 310, 312, 322, 335, 344, 350,

356, 363, 365, 359, 379, 424, 433-34, 462, 466, 569)).1 In short, without more, whether

Petitioner could have (or absolutely could not have) met Listing 4.02’s section A and section B

criteria cannot be inferred.

       The purpose of describing these details is not to answer whether Petitioner’s congestive

heart failure represented a severe impairment at step two and, if so, whether it met or equaled

Listing 4.02 at step three. Rather, doing so illustrates that the parties’ respective positions on

these questions is not as clear-cut as each contends. In that arena, it is the ALJ, not this Court, to


       1
         Petitioner concedes that no expert formally concluded that the performance of an
exercise test presented a significant risk to him, arguing instead that, because a nuclear stress test
was administered, “the logical conclusion drawn is that a treadmill test would have been
detrimental to [him].” Pet.’s Brief, pp. 9-10 (Dkt. 15). The Court does not endorse this
deduction, but also (considering the balance of factors presented on this question) does not
consider the issue dispositive one way or the other.

MEMORANDUM DECISION AND ORDER - 9
        Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 10 of 19




consider such evidence and, if necessary, to order further medical evaluation to inform the

inquiry. That milepost was missed and therefore the ALJ’s conclusions (and attendant

reasoning) in these respects cannot be unpacked and considered. As a result, the Court cannot

confidently conclude that the ALJ’s possible oversights at steps two and three were harmless.

Remand is required unless “harmlessness is clear and not a ‘borderline question.’” McLeod v.

Astrue, 640 F.3d 881, 888 (9th Cir. 2011). Hence, whether Listing 4.02 applies is to be resolved

on remand.

       2.      The ALJ Did Not Provide Specific and Legitimate Reasons For Rejecting Dr.
               Cron’s Opinions

       Petitioner’s treating physician, Dr. Cron, appeared to indicate within a May 2017

“Medical Source Statement of Ability to Do Work-Related Activities (Physical)” that

Petitioner’s functional limitations were consistent with a finding of disability. See generally (AR

518-23); see also (AR 23) (ALJ characterizing Dr. Cron’s Statement as follows: “The opinion

indicates a less than sedentary level exertional ability, with a sitting limitation of 2 hours,

standing of 2 hours, and walking of 1 hour total in an 8 hour workday. Postural activities, other

than climbing ramps and stairs which was occasional, were listed as best if never performed.

Similarly, the claimant could occasionally operate a motor vehicle, but he could never be

exposed to any other environmental limitation.”). The ALJ gave the opinion “no weight”

because it was unclear who (between Petitioner, his wife, or Dr. Cron) filled out the Statement,

and, regardless, was inconsistent with the overall medical evidence of record. See (AR 23).

Petitioner argues that in wholly rejecting the limitations reflected in Dr. Cron’s Statement, the

ALJ did not provide the specific and legitimate reasons required for doing so. See Pet.’s Brief,

pp. 12-15 (Dkt. 15) (“[T]he ALJ provided no specific or legitimate reasons to reject Dr. Cron’s




MEMORANDUM DECISION AND ORDER - 10
        Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 11 of 19




opinion. Dr. Cron provided an opinion based upon notes and care provided by Petitioner’s

specialists, as well as his own observations of the Petitioner.”). The Court agrees.

       The ALJ is responsible for resolving ambiguities and conflicts in the medical testimony.

See Magallanes, 881 F.2d at 750. Clear and convincing reasons must be provided for rejecting

the uncontradicted medical opinion of a treating or examining physician, or specific and

legitimate reasons for rejecting contradicted opinions, so long as they are supported by

substantial evidence. See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). However,

“[t]he ALJ need not accept the opinion of any physician, including a treating physician, if that

opinion is brief, conclusory, and inadequately supported by clinical findings.” Chaudhry v.

Astrue, 688 F.3d 661, 671 (9th Cir. 2012). Additionally, the ALJ may discount physicians’

opinions based on internal inconsistencies, inconsistencies between their opinions and other

evidence in the record, or other factors the ALJ deems material to resolving ambiguities. See

Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 601-02 (9th Cir. 1999).

       Looking only at the Statement itself, there is an open question as to whether it is entirely

attributed to Dr. Cron – as the ALJ noted, “several comments in the opinion . . . appeared to be

written in the first person which suggests that the claimant filled out the form.” (AR 23).

Petitioner testified at the hearing that his ex-wife “probably did fill that stuff out.” (AR 55); see

also infra (colloquy between ALJ, Petitioner, and Petitioner’s counsel at hearing). Even so,

nothing suggest that Dr. Cron did not agree with the Statement’s contents; he did, after all,

review, separately contribute to, and sign the Statement on the same day that he saw Petitioner

for follow-up treatment – May 4, 2017. Compare (AR 523) (Dr. Cron’s signature on Statement

dated May 4, 2017, with separate notation of: “limited endurance, strength, and A. Fib due to

multiple medical problems”), with (AR 671) (May 4, 2017 treatment note stating: “[Petitioner]

[h]as been followed by cardiology, cont[inue] to limit function, disability paperwork

MEMORANDUM DECISION AND ORDER - 11
        Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 12 of 19




completed”). Petitioner confirmed as much during the hearing when the issue over who authored

the Statement was originally raised by the ALJ – in particular:

       ALJ:           All right. Concerning the purported medical source statement from
                      Dr. Cron at F7. Well, let me ask you, do you know what we’re
                      referring to? There’s a medical source statement from Dr. Cron in
                      the record that identifies different limitations upon things you can
                      do. Do you know what I’m talking about, what I’m referring to?

       PET:           There’s been a lot going on. I’ve seen a lot of doctors, almost
                      weekly, so yeah – I’m sorry. I wish I did.

       ALJ:           Okay. That’s fine. No, that’s why . . . I asked, just to see if you
                      did. All right. Counsel, that document doesn’t make sense to me.
                      When you read it, it appears that in fact the claimant completed it
                      and not the doctor. And that’s what I – I don’t know what to draw
                      from that –

       ATTY:          Right.

       ALJ:           -- review. Because, in fact, as you’re, I’m sure, aware because
                      having looked at it, your reference is at Page 4, the side effects of
                      medication that blurred my vision. And at Page 5, based on the
                      medications I am prescribed. Clearly, Dr. Cron is not saying those
                      things about himself.

       ATTY:          Right.

       ALJ:           So, I don’t know what I’m supposed to take from that document as
                      to what is a medical source opinion –

       ATTY:          Right.

       ALJ:           -- and what is representation from your client.

       ATTY:          I looked at the very end of it, Page 6.

       ALJ:           Uh-huh.

       ATTY:          We’re at number nine and that’s, I mean, definitely a different
                      handwriting and it’s limited – it’s really hard to read too and strained
                      – effects multiple medical problems. So, what I took from that is
                      that Dr. Cron probably asked Mr. Turner or Mr. Turner’s wife – ex-
                      wife to fill it out and then he reviewed it and he signed it. Do you
                      recall going over it with him?



MEMORANDUM DECISION AND ORDER - 12
     Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 13 of 19




    PET:        I went over it with him, but I believe my ex-wife, I believe, probably
                did fill that stuff out. Because she had even taken the stuff and taken
                it in to him.

    ATTY:       That look familiar? I’m showing him the Exhibit and seeing if it
                looks familiar.

    PET:        I’m sorry, the writing and stuff?

    ATTY:       Yeah, look like her –

    PET:        Yeah, it looks like her writing.

    ATTY:       Okay. Did you discuss this document with Dr. Cron?

    PET:        Yes, yes. I was there.

    ATTY:       Okay.

    PET:        I mean, I can – I make appointments and they wouldn’t sign
                anything or give me anything without me being there, of course.

    ATTY:       Okay. That’s all.

    ALJ:        Do you have reading, writing capacities? Are you capable of writing
                in English? I’m trying to figure why your wife would have filled
                this out for you and then referred to herself as you.

    PET:        She’s always done everything for me, I guess. That’s the best I can
                say.

    ALJ:        Right.

    PET:        I really – yeah.

    ATTY:       Did you ask her or tell her what to say?

    PET:        Of course.

    ATTY:       Okay.

    PET:        Yeah, I mean, sitting right next to her, telling me, asking me
                everything, yes.

    ATTY:       I see. Okay.




MEMORANDUM DECISION AND ORDER - 13
        Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 14 of 19




(AR 54-56). In other words, even if Petitioner’s ex-wife completed portions of the Statement

before Dr. Cron signed off on the same, that fact cannot serve to invalidate the opinions it

contains. Dr. Cron had been treating Petitioner over time (see infra), and it goes too far to

conclude (as the ALJ did) that “the entirety of the opinion [is] meaningless as there is no way to

discern which portions, if any, may have come from Dr. Cron.” (AR 23).

       Moreover, the record is uncontested as to Dr. Cron’s historic involvement in Petitioner’s

overall treatment, including as the referring provider for Petitioner’s pain management and

cardiac care. See Pet.’s Brief, p. 14 (Dkt. 15). Likewise, Respondent does not dispute that such

treatment revealed that Petitioner suffered from significant cardiac impairments. Instead,

Respondent contends that such cardiac problems were improving as of early 2017, such that Dr.

Cron’s opinions do not align with the overall record. See Respt.’s Brief, pp. 11-12 (Dkt. 18)

(“By early 2017, Petitioner’s left ventricular ejection fracture had improved to 50-55%.

Petitioner’s back pain was improved with massage and pain medications. Overall, his pain

medications “work well.” An X-Ray of Petitioner’s spine revealed mild findings. These

records, discussed earlier in the ALJ’s decision, supported the conclusion that the form Dr. Cron

signed was contradicted by the treatment record as a whole.”) (internal citations omitted).

       Still, despite the medical record reflecting certain improvements in Petitioner’s health,

“such observations must be ‘read in the context of the overall diagnostic picture’ the provider

draws.” Ghanim v. Colvin, 763 F.3d 1154, 1161-62 (9th Cir. 2014) (quoting Holohan v.

Massanari, 246 F.3d 1195, 1205 (9th Cir. 2001)); see also Lester v. Chater, 81 F.3d 821, 833 (9th

Cir. 1995) (“Occasional symptom-free periods are not inconsistent with disability.”). Said

another way, the fact that a person suffering from a heart condition (to include recurrent

arrhythmias and congestive heart failure (see supra)) and degenerative disc disease makes some

improvement “does not mean that the person’s impairments no longer seriously affect [his]

MEMORANDUM DECISION AND ORDER - 14
        Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 15 of 19




ability to function in a workplace.” Holohan, 246 F.3d at 1205; see also Ryan v. Comm’r of Soc.

Sec., 528 F.3d 1194, 1200-01 (9th Cir. 2008). Though this is indeed possible, Petitioner includes

references to the record during this same time-frame that counterbalance the improvements the

ALJ cites as support for framing Dr. Cron’s opinions against a contrasting medical record. See

Pet.’s Reply Brief, p. 5 (Dkt. 19).

       This Court does not resolve the conflicting opinions and ultimately decide whether

Petitioner is once-and-for-all disabled as that term is used within the Social Security regulations.

Rather, this Court decides whether the ALJ’s decision that Petitioner is not disabled is supported

by the record. This record has conflicting medical opinions, testimony, and other evidence that

inform the ALJ’s decision on how to consider the various opinions. But, the ALJ’s decision to

give “no weight” to Dr. Cron’s opinions is not supported by specific and legitimate reasons for

doing so. It may be that Petitioner is not disabled and that Dr. Cron’s opinions are legitimately at

odds with the balance of the medical record. However, such evidence is undeveloped and not

before the Court. See Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014) (“We review only

the reasons provided by the ALJ in the disability determination and may not affirm the ALJ on a

ground upon which he did not rely). Until then, remand is appropriate on this issue.

       3.      Petitioner’s Credibility

       As the trier-of-fact, the ALJ is in the best position to make credibility determinations and,

for this reason, his determinations are entitled to great weight. See Anderson v. Sullivan, 914

F.2d 1121, 1124 (9th Cir. 1990); see also Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998)

(ALJ is responsible for determining credibility, resolving conflicts in medical testimony, and for

resolving ambiguities). In evaluating a claimant’s credibility, the ALJ may engage in ordinary

techniques of credibility evaluation, including consideration of claimant’s reputation for

truthfulness and inconsistencies in claimant’s testimony, or between claimant’s testimony and

MEMORANDUM DECISION AND ORDER - 15
        Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 16 of 19




conduct, as well as claimant’s daily activities, claimant’s work record, and testimony from

physicians and third parties concerning the nature, severity, and effect of the symptoms of which

claimant complains. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). Also, the

ALJ may consider location, duration, and frequency of symptoms; factors that precipitate and

aggravate those symptoms; amount and side effects of medications; and treatment measures

taken by claimant to alleviate those symptoms. See SSR 96-7p, available at 1996 WL 374186.

In short, “[c]redibility decisions are the province of the ALJ.” Fair v. Bowen, 885 F.2d 597, 604

(9th Cir. 1989). However, to reject a claimant’s testimony, the ALJ must make specific findings

stating clear and convincing reasons for doing so. See Holohan v. Massanari, 246 F.3d 1195,

1208 (9th Cir. 2001) (citing Reddick, 157 F.3d at 722).

       As described, the ALJ erred in his assessment of Dr. Cron’s opinions. See supra. Hence,

the Court will not address issues surrounding Petitioner credibility in great depth, considering

that the ALJ’s credibility determination is necessarily tethered to the medical record. See, e.g.,

(AR 24) (ALJ stating: “The treatment notes, examination findings and objective diagnostic

testing results simply do not support the degree of limitation that the claimant alleges.”).

Nevertheless, the Court notes (as did the ALJ) that trending improvements in his condition,

better pain management with massage therapy and prescribed medical treatment, and daily

activities – considered in isolation – can support a conclusion that Petitioner’s statements about

the intensity, persistence, and limiting effects of his claimed pain or other symptoms may be less

than fully credible. See, e.g., (AR 22-24). However, the ALJ’s credibility determination also is

tethered to his having decided to give absolutely “no weight” to Dr. Cron’s opinions. Hence, for

the reasons described in this decision, the evidentiary landscape for questioning Petitioner’s

credibility has changed. Hence, remand is also appropriate in this respect.

       4.      Petitioner’s RFC

MEMORANDUM DECISION AND ORDER - 16
        Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 17 of 19




       The ALJ determined that Petitioner retains the RFC to perform sedentary work with

certain limitations, including “never be[ing] exposed to dust, odors, fumes, and pulmonary

irritants.” (AR 20). Petitioner argues that the ALJ erred at step 5 of the sequential process

because the jobs identified therein as being consistent with Petitioner’s RFC (document preparer

microfiliming, escort vehicle driver, and election clerk) actually involved exposure to dust,

odors, fumes, and/or pulmonary irritants. See Pet.’s Brief, p. 17 (Dkt. 15) (“The ALJ’s step five

finding contained no discussion of the effect no exposure to dust, fumes, and pulmonary irritants

would have on the availability of other work in the national economy.”).

       Petitioner’s argument in this respect is premised upon a basic understanding of these jobs

and generally tracks logically enough – in other words, it is conceivable, as Petitioner posits, that

“[p]aper products and cutting paper create dust and photocopying machines potentially create

fumes with the use of ink products”; that “[p]ublic thoroughfares are notorious for fumes, dust,

and pulmonary irritants”; and that “[w]orking in a public place with the public and with paper

products such as ballots or ballot lists would include working with fumes, dust, and pulmonary

irritants.” Id. at pp. 17-18. However, as Respondent points out, in the Dictionary of

Occupational Titles (DOT) definitional trailer of all three jobs, tasting/smelling, atmospheric

conditions, exposure to weather, toxic caustic chemicals, and other environmental conditions

were “Not Present – Activity or condition does not exist.” Respt.’s Brief, p. 13 (citing Document

Preparer, Microfilming, DOT #249.587-018, available at 1991 WL 672349; Escort-Vehicle

Driver, DOT #919.663-022, available at 1991 WL 687886; Election Clerk, DOT 205.367-030,

available at 1991 WL 671719). Accordingly, these categories, in conjunction with supporting

vocational expert testimony, demonstrate that there was no conflict between the vocational

hypothetical and the jobs identified.




MEMORANDUM DECISION AND ORDER - 17
        Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 18 of 19




       Having said this, because the Court remands the ALJ’s findings for other reasons (e.g.

whether Petitioner’s congestive heart failure meets Listing 4.02, the weighing of medical

opinions, and Petitioner’s credibility), the ALJ should again consider the effects of Petitioner’s

impairments on remand and discuss their impact, along with a renewed assessment of the

medical opinions and Petitioner’s credibility, on Petitioner’s RFC. So, while not specifically

remanding the issue of Petitioner’s RFC based on the argument Petitioner raises here, the

practical effect of remanding other issues may ultimately affect Petitioner’s RFC on remand.

                                       IV. CONCLUSION

       The ALJ is the fact-finder and is solely responsible for weighing and drawing inferences

from facts and determining credibility. See Allen, 749 F.2d at 579; Vincent ex. rel. Vincent, 739

F.2d at 1394; Sample, 694 F.2d at 642. If the evidence is susceptible to more than one rational

interpretation, one of which is the ALJ’s, the court may not substitute its own interpretation for

that of the ALJ. See Key, 754 F.2d at 1549.

       However, the ALJ did not proper consider Petitioner’s congestive heart failure.

Additionally, the reasons given by the ALJ for rejecting Dr. Cron’s opinions are not properly

supported, potentially affecting the ALJ’s credibility determination, and RFC. This case is

therefore remanded for reconsideration for these reasons.

///

///

///

///

///

///

///

MEMORANDUM DECISION AND ORDER - 18
        Case 1:19-cv-00051-REB Document 21 Filed 05/18/20 Page 19 of 19




                                         V. ORDER

       Based on the foregoing, Petitioner’s request for review is GRANTED and this matter is

remanded pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings consistent with

this Memorandum Decision and Order. See Melkonyan v. Sullivan, 501 U.S. 89, 99-100 (1991).



                                                   DATED: May 18, 2020

                                                   _________________________
                                                   Ronald E. Bush
                                                   Chief U.S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 19
